 AMERICAN BROADCASTING COMPANY, ETC.2594.In view of the foregoing, we find that the following employees of-the Employer constitute a homogeneous and cohesive unit appropriatefor purposes of collective bargaining within the meaning of Section-9 (b) of the Act :All appointed business agents and organizers employed by theRetail Store Employees Union, Local 880, with headquarters inCleveland, Ohio, excluding all other employees and supervisorsas defined in the Act .9[Text of Direction of Election omitted from publication.]BAs the record shows that Dunlap, Presidentof Local 880,and McDonald,secretary-treasurer,have authority to effectivelyrecommend the hiring and discharge of businessagents and organizers,we shall exclude them from the unit because of their supervisorystatus.AsKrzys,an organizer,is also first vice president and a memberof the LocalExecutiveCouncil whichpasses upon hiring and discharges of business agents and orga-nizers,and formulates labor relations policies,we shall also exclude him from the unit.SeeLaundry,Dry Cleaning and Dye House Workers' International Union, Local 26,129NLRB 1446, 1447,footnote 4.Moreover, as Walter Davis,a part-time employee educationdirectorand editor of the Local880 newspaper,Sam Hope, in charge of maintenance ofthe Employer's building,and GizellaNekich, part-time cleaning employee,have differentduties,interests,and working conditions from organizers and business agents, we shallexclude them from the unit.Neither the Employer norPetitioner has taken a position with respect to the exclusionor inclusion of stewards or inside organizers, since the parties have stipulated that therecord inRetail Store Employees Union, Local444,Retail Clerks International Associa-tion,AFL-CIO, supra,issued this day, be a part of the record in the instant case, weshall exclude stewards and inside organizers if herein employed for the same reasonswe have excludedthem in that case.As the recordshows that there are no part-time organizers presently employed and therecord contains little information as to the duties and duration of employment of suchemployees,we find it unnecessary to, and do not, pass upon their status.American Broadcasting Company, a Division of American Broad-casting-Paramount Theatres,Inc.'andAmerican Federation ofTelevision&Radio Artists,AFL-CIO,New York Local, Peti-tioner.Case No. 3-RC-13475. June 21, 1965DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerWilliam G. Haemmel. The Hearing Officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed .2 Briefshave been filed by the Employer and Petitioner.1 The name of the Employerappears, as amended, at the hearing.2 After the hearing and pursuant to Section 102.67 of the National Labor Relations BoardRules and Regulations Series 8, as amended, the RegionalDirectorissued anorder trans-ferring the case to the Board fordecision.153 NLRB No. 20. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the National Labor RelationsBoard finds :1.The Employer is engaged in commerce within the meaning of the,Act and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organization 3 involved claims to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of the Actfor the following reasons :The Petitioner seeks to represent employees in the following unit :All persons employed by the New York office of the company,whether on a regular staff basis or under a term freelance agree-ment, to render services, on assignment by the company as newscorrespondents,4 including without limitation the services of newsgathering, news preparation and news writing related and inci-dental to such services as news correspondents, whether assignedor intended for broadcast (and whether or not broadcast) on anetwork basis over facilities of the ABC television or radio net-work or on a local basis by the company's radio and television sta-tionsWABC-AM, FM and TV in New York City.In effect, the Petitioner desires to represent newsmen assigned to theNew York office only to the extent that they do certain designated work.The Employer contends that the requested unit is inappropriatebecause,inter alia,it includes only some of the services performed bynewsmen.',We find merit in this contention of the Employer.American Broadcasting Company, herein called ABC, a divisionof American Broadcasting-Paramount Theatres, Inc., operates a tele-vision and radio network together with five local TV and radio sta-tions (known as owned-and-operated stations) in various cities of theUnited States. In connection with its network broadcasting, ABCmaintains a complement of network newsmen, stationed in six cities inthe United States (including the approximately nine requested news-men located in New York City) and seven cities in foreign countries,,who are assigned to cover stories to be used on ABC-TV and radio net-work news and news documentary shows."8The Petitioner Is the New York Local of American Federation of Television & RadioArtists,AFL-CIO (AFTRA).Hereinafter,AFTRA willbe used to designate both theinternational union and/or its locals.+Hereinafter referred to as newsmenIn the record and briefs,such persons are re-ferred to as newsmen,correspondents, commentators,and news announcers',The Employer also contended that:(1) there is a contract bar to the requested unit;(2) the only appropriate unit of newsmen is a multistation,multiemployer unit becauseof bargaining history on such basis; and (3)the requested newsmen are supervisors. In.view ofour disposition of this case,we do not reach the merits of these contentions6 Some of these stories are also used inABC's localTV and radio news programs. AMERICAN BROADCASTING COMPANY, ETC.261Newsmen are employed to cover any news stories assigned to themand to present such stories as newsinserts onradio or TV, or both,either live, on film, or on tape.The network assignment desk assignsa camera crew(usually consistingof a cameraman,a sound man, anda lighting technician) to work with the newsman. The newsman, how-ever, appears to be generally responsible for what is filmed, taped, andrecorded.He may suggest or direct placement of the camera, sound,and lighting equipment.He is alsoresponsible for obtaining any nec-essary clearances for himself and the camera crew so that a news story,can be covered adequately.He is responsible for preparing his ownnarration on camera, arranging for interviews, and deciding in whatmannerthe story will be covered.At times, a newsman has the respon-sibility for insuring that the film is delivered to the studio.At thispoint the duties of the newsman end; he is not responsible for cuttingor editing the film, nor does he have any authority over whether thenews insert, or any portion of it,getson the air or on the TV screen.The newsman is also assigned to present 5-minute news broadcasts(usually on radio).?He gathers together his own stories, stories fromthe wire services and from other newsmen, and decides what is impor-tant enough to broadcast. In determining the content of these broad-casts, it appears that the newsman has a great deal of discretion and.authority.Usually such programs do not have a director or producer,and the newsman himself decides what will be broadcast.A newsman may also be assigned to be the anchorman for a newsprogram; such programs usually include news inserts by other news-men. Like the newsman who does a 5-minute broadcast, an anchormanis only responsible for presenting the news.The Petitioner does notseek to include in its unit anynewsmenwho are presently assigned asanchormen .8The newsmen involved are employed under individual term con-tracts.The contracts are usually negotiated by an ABC vice presidentand the individual newsman or his agent or attorney. In 1959, an ABCnewsman assigned to the Washington, D.C. bureau, took his proposeda contract which became the standard for all individual contracts withABC newsmen throughout the country. Although there are some dif-ferences in each contract, such as the guaranteed weekly salary, mostprovisions, which deal with the general duties of newsmen, term of the7One newsman stated that he had recently been assigned to present news on Sundaysafter the nationally televised football game if the game ended at an appropriate time.sNote ?_o that the Petitioner does not desire to represent newsmen who analyze andcomment upon the newsThe Petitioner,however, would include such newsmen if theyalso present news inserts.O Apparently all newsmen who appear on the air or TV screen are required to be mem-bers of AFTRA as a result of certain contracts between AP PRA and the various networks. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract, notice of termination, weekly guaranteed salary, crediting of-AFTRA fees, vacations, sick leave, indemnity, union security, assign-ment, and damages for breach of contract, are substantially similar.The individual contracts specify the weekly minimum salary for-newsmen.However, various collective-bargaining contracts betweenthe networks and AFTRA provide that newsmen shall be paid certainfees for actual appearances on the air or TV screen. For example, theNational Code of Fair Practice for Network Television Broadcast-ing 10 provides that newsmen shall be paid $50 per insert for any newsinsert that appears on network TV.11 Such "on-air" or "on-screen"services performed by newsmen are referred to as "AFTRA coveredservices."The individual term contracts provide that the amountspaid for such services shall be credited against the guaranteed weeklysalary.12Any fees in excess of the guaranteed weekly salary are paidto the newsman. A newsman's weekly earnings thus depend not onlyupon his guaranteed weekly salary, but also upon the number of inserts-in which he appears each week. In 1962 the newsmen involved in thisproceeding earned between $16,000 and $43,000.At the present time, the actual appearance of a newsman in a newsinsert, the services involved in presenting a 5-minute broadcast, andperformance as an anchorman on a news show, are completely coveredby various existing collective-bargaining contracts.13Consequently,although the Petitioner's request is far from clear, it appears from the,record that the Petitioner's proposed unit is limited to the services ofnewsmen incidental and related to presenting news inserts but exclud-ing the actual presentation of such news inserts.Bargaining HistoryFrom 1939 to 1952, American Federation of Radio Artists (AFRA)'(predecessor of AFTRA) and the national radio networks negotiatedcollective-bargaining agreements covering certain employees of thenetworks, i.e., actors, singers, announcers, and persons performing astalent, on a multistation, multiemployer basis.In 1950, Associated Actors and Artists of America (made up ofActors Equity Association, AFRA, American Guild of Variety Artists,American Guild of Musical Artists, and Chorus Equity Association)formed Television Authority (TVA which entered into a collective-10 This contract is national multistation,multiemployer contract between AFTRA andABC, CBS, and NBC covering generally the services performed by talent for the networks.11Contracts covering network and local radio and local TV also provide that a newsmanshall be paid a certain amount for an on-air or on-camera appearance in presenting anews insert.12 A certain amount(usually $50)of the guaranteed weekly salary is not subject to beingcredited against by fees paid for AFTRA covered services.13 The services of analyzing and commenting upon the news are specifically excludedfrom coverage by these contracts. AMERICAN BROADCASTING COMPANY, ETC.263bargaining agreementwith the television networkscovering actors,singers,announcers,dancers,and other performers in television.Asthe result of a representationpetition filed by TVA in 1951, the Boardfoundthe following unit to be appropriate :All persons employed as talent on all live television programsoriginatingin New York, Chicago, and Los Angeles, and broad=castover the network facilities of the Employers [ABC; CBS;NBC; Dumont Television Network Division, Allen B. DumontLaboratories; and General Tele-Radio, Inc.], including actors,masters of ceremonies,quizmasters,disc jockeys,singers,dancers,announcers,sportcasters-play by play,assistantplay by play,and colormen-specialty acts, walk-ons, television extras, and allother television performers,,but excluding services rendered bysuch performers in the capacity as musician..14In 1952, TVA and AFRA merged into AFTRA which became., thecollective-bargaining representative for employees previously sepa,rately represented by TVA and AFRA. ' AFTRA negotiated variouscollective-bargaining agreementswith the three television networksand the four radio networks in .1952, 1954, 1956, 1958, 1960, and 1963.Thus, talent (also referred to as"performers" and "artists'.' in therecord) in network radiosince1939 and talent in network TV since atleast1950 have been represented in multistation, multiemployer. bar-gaining units.Although AFTRA's certification is limited to talent, it appears thatAFTRA has attempted each negotiating year to cover the.services ofnewsmen.In the 1952-54 contract covering talent, there was no men-tion of newsmen.In the 1954-56 contract, although the record is notclear andthe contractindicatesthat newsmen were not covered, a wit-nessfor the Employer stated that, to the best of his recollection,,newsmen weregenerally covered, but thatWashington and foreignnewsmen were excluded. (The extent to which newsmen were treated.as covered by the contract is not stated.) In the 1956-58 contract,newsmenwere specifically covered for live news cut-ins originatingfrom New York, Chicago, and Los Angeles. In the 1958-60 contract,.Washington, D.C., was added.as an originating station for which live,news insertsby newsmenwere. covered.15Under the terms of the1960-63 contract, "news cut-ins including film news inserts originatingfrom New York, Chicago, Los Angeles, or Washington, D.C." werecovered. In the current 1963-66 contract, "live, film or recorded news,inserts" originating from the foregoing cities are covered.14American Broadoaeting Company, Inc., at al.,96 NLRB 815 ; certification issued Feb-ruary 18, 1952.-AFTRA contended that film inserts as well as liveinsertswere covered by the con-tract but that it lost this point at arbitration. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational bargaining between the networks and AFTRA takes placein New York. At suchsessions,the parties bargain aboutseveralnational TV and radio contracts and even discuss some of the prob-lems involved in local contracts and staff announcers' agreements.16At these bargainingsessions,the parties are represented by theirnationalofficers.Most of the bargaining for the local contracts andstaff announcers'agreements is conducted at the local level with thepartiesbeing represented by their local officials.As previously stated, the 1960-63 national contract covered newsmento the extent that they appeared on camera. Prior to the expiration ofthis contract, AFTRA presented several proposals to the networkswhich would require payment for pooled broadcasts and filmed insertsregardlessof origination.This request was clearly a request for mul-tistation,multiemployer bargaining.Shortly before October 18, 1963, AFTRA submitted to the threenetworks a document entitled "Proposals for Contract Covering News-men on Staffsof Networks and Network-Owned-and-Operated Sta-tions."This proposal contained conditions of employment for news-men not previously covered by the national contracts (such as minimumweekly writing fee, travel compensation, duties of newsmen, no credit-ing ofcommercial fees against base salary) and demanded that news-men subject to assignment by the networks and their stations be subjectto coverage by the staffannouncers'agreements except as would bemodified by local negotiations.Again, this proposal by AFTRA wasa request for multistation, multiemployer bargaining which could bemodified to some degree by local negotiations.On October 18, 1963, however, AFTRA requested separate negotia-tions with each network and station with respect to newsmen.Thenetworks (speaking through NBC's director of labor relations) ques-tioned AFTRA's legal authority on the ground that the national con-tracts already covered newsmen.AFTRA agreed that these contractsapplied to newsmen, but stated that it wanted terms beyond those inthe national contracts.AFTRA requested several separate contracts,viz,a contract covering ABC New York network and local TV andradio newsmen, one covering CBS owned-and-operated station WCBSradio newsmen only, and one covering all MBS newsmen.AFTRAreserved with respect to NBC's newsmen.ABC refused to negotiate a staff contract for its newsmen but statedthat it and the other networks would negotiate jointly for provisionscovering newsmen as part of the national contracts and that any spe-1s Staff announcers are employees employed by the networks and local stations to makestation identifications, music credit,local spots, time signals and similar announcements,add switch cues ; such employees are not newsmen. AMERICAN BROADCASTING COMPANY, ETC.265cial newsmenproblems could be handled by amendments to the nationalcontracts.CBS and NBC took thesameposition with respect to theacceptable manner of negotiations.From October 1963 to January 1964, the networks and AFTRAnegotiated with respect to newsmen but failed to reach agreement.'''During such negotiations the networks at one time agreed to includemany of the provisions requested by AFTRA in a supplement to thenational contracts.However, AFTRA apparently was unable to getthe newsmen to agree to such inclusion since the networks were unwill-ing to pay overtime or allow compensatory time off when the newsmenworked more than 8 hours a day or more than 5 days a week. At onepoint the networks and AFTRA did negotiate and discuss the problemsof New York newsmen as a specific subject, and it appears that at onepoint ABC and AFTRA negotiated with respect to ABC's New Yorknewsmen.18During this period, AFTRA warned that if a satisfactorysolution was not reached, it would file representation petitions andclaimto represent newsmen.A representation petition for ABC'snewsmen was filed in the spring of 1964, but was withdrawn; theinstant ABC petition was filed on June 4, 1964.From the foregoing, it seems clear that many of the services pro-vided by newsmen are currently covered by collective-bargaining con-tracts between the parties and that the services requested to be includedwithin the unit here have been bargained for previously and recentlyby the Employer and AFTRA on what appears to be both a multista-tion,multiemployer and a single-station, single-employer basis. Infact, at the hearing in this case, AFTRA stated twice that it wouldwithdraw this petition if the Employer would stipulate that therequested newsmen were completely covered by all terms and condi-tions of the multistation, multiemployer contracts.'9In effect, the Petitioner has requested us to find an appropriate unitlimited to only a portion of the integrated services performed by news-men.This, under all the circumstances, we consider inappropriate.Such requested procedure could result in employees being certified inseveral different units even though they are really only performing onejob for their employer. For example, at the present time, the requested17 Although the parties never reached agreement with respect to all the services of news-men, they did reach agreement on all other provisions of the contracts,including the pro-visions relating to on-camera and on-air services performed by newsmen,and entered intothe 1963-66 contracts embodying such provisions1,From June to August 1964, there was bargaining between CBSand AFTRAfor serv-ices performed by CBS newsmen in New York for both network and local radio and TV.Such negotiations did not result in any agreement18ABC consistently and successfully maintained that only the provisions of the nationalcontracts relating to payment for news inserts were applicable to newsmen.AFTRAwanted newsmen to be covered by other provisions of the national contracts, such as thoserelating to compensation for traveling,hazard pay,flight insurance,extra rehearsal pay,and overtime. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDnewsmen are included in one contract unit for news inserts that theypresent on national TV, in another for news inserts they present onlocal TV, in another for news inserts they present on national radio,and in still another for a news insert they present on local radio. Thisis true even though it may be the very same news insert that is beingpresented. If we were to find the requested unit appropriate, it wouldestablish still another unit in which these newsmen, who are really per-forming only one integrated function, would be included. Such frag-mentation of a single, integrated job can only lead to confusion andcertainly will not promote stability of labor relations.Therefore, inour opinion, finding a unit to be appropriate which is limited to only aportion of a single, integrated function performed by certain employ-ees would not in this case effectuate the purposes of the Act and would,not "assure to employees the fullest freedom in exercising the rightsguaranteed by the Act." Accordingly, we find the proposed unit inap-propriate.We shall, therefore, dismiss the petition herein.[The Board dismissed the petition.]MEMBER ZAGORIA took no part in the consideration of the above Deci-sion and Order.National Broadcasting Company,Inc.'andAmerican Federationof Television and Radio Artists,Washington Local,AFL-CIO.Case No. 5-RC-4946. June 21, 1965DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerJoseph Amann. The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed. Briefs have beenfiled by the Employer and the Petitioner.Upon the entire record in this case, the National Labor RelationsBoard finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the represen-tation of-Certain employees of the Employer for the following reasons :i The Employer'sname appears as amended at the hearing.153NLRB No. 21.